      Case 4:21-cv-00139-AW-MJF Document 1 Filed 03/19/21 Page 1 of 20




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                        TALLAHASSEE DIVISION

SHANTRICE GREENE,

      Plaintiff,                                   Case No.: 4:21-cv-139
                                                   On removal from the Circuit
                                                   Court of the Second Judicial
                                                   Circuit, In and for Leon
                                                   County, Florida, Case No.
                                                   2020 CA 002381
vs.

FLORIDA DEPARTMENT
OF HEALTH,

     Defendant.
__________________________________/

                   DEFENDANT’S NOTICE OF REMOVAL

      The Defendant, Florida Department of Health, pursuant to the Family and

Medical Leave Act (FMLA) of 1993, codified at 29 U.S.C. §§2612, 2615 of the

United States Court for the Northern District of Florida, hereby gives notice of the

removal of an action pending in the Circuit Court of the Second Judicial Circuit, in

and for Leon County, Florida, and in support of the removal, states the following:

      1.    Defendant desires to exercise their right under the provisions of Title

28 U.S.C. § 1441, et seq., to remove this action from the Circuit Court of the

Second Judicial Circuit in and for Leon County, Florida, where it is now pending

under the name and style of Shantrice Greene v. Florida Department of Health



                                         1
      Case 4:21-cv-00139-AW-MJF Document 1 Filed 03/19/21 Page 2 of 20




Case No. 2020-CA-002318 (hereinafter referred to as the Circuit Court Action).

The Circuit Court Action is of a civil nature over which the United States district

courts have been given original jurisdiction and which may be promptly removed.

See 28 U.S.C. §§ 1331 and 1441. Specifically, Plaintiff’s claim for damages

includes a federal claim under the Family and Medical Leave Act (FMLA) of

1993, codified at 29 U.S.C. §§2612, 2615.

      2.     Under the provisions of 28 U.S.C. § 1441, et seq., Defendant has the

right to remove this cause from the Circuit Court to the United States District

Court for the Northern District of Florida, Tallahassee Division, the district and

division.

      3.     Plaintiff served the summonses and complaint upon the Florida

Department of Health on March 1, 2021. In accordance with the requirements of

28 U.S.C. § 1446, this petition for removal is filed within 30 days after receipt of

the initial pleading by the Defendant through service of the summonses and

complaint.

      4.     Pursuant to 28 U.S.C. § 1446(a), Defendant has filed with this Notice

of Removal, true and legible copies of Plaintiff’s Complaint and all process,

pleadings or orders on file in the state court as of the date of this Notice of

Removal, including copies of the following documents served upon it or which

have been filed in the Circuit Court Action:



                                         2
      Case 4:21-cv-00139-AW-MJF Document 1 Filed 03/19/21 Page 3 of 20




              (a)   Plaintiff’s Complaint is attached hereto as Exhibit A.

              (b)   The summonses that have been served on the Defendant at the

time of this filing are attached hereto as Exhibit B.

              (c)   Notice of Appearance on behalf of the Defendant by Henry

Buchanan, P.A. served on March 9, 2021, is attached hereto as Exhibit C.

         5.   As set forth herein, the Defendant desires and is entitled to have this

cause removed from the Circuit Court of the Second Judicial Circuit in and for

Leon County, Florida, such being the district where suit is currently pending to the

United States District Court for the Northern District of Florida, Tallahassee

Division.

         6.   Written notice of the filing of this petition will be given to the adverse

party as required by law.

         7.   A true copy of this petition will also be filed with the Clerk of the

Circuit Court of the Second Judicial Circuit in and for Leon County, Florida, as

required by law.

         WHEREFORE, Defendant, Florida Department of Health, prays that this

action be removed to this Court and that this Court accept jurisdiction and,

henceforth, that this action be placed on the docket of this Court for further

proceedings, the same as though this action had been originally instituted in this

Court.



                                           3
      Case 4:21-cv-00139-AW-MJF Document 1 Filed 03/19/21 Page 4 of 20




      Dated this 19th day of March, 2021.

                                     HENRY BUCHANAN, P.A.

                                     s/ Dawn M. McMahon
                                     DAWN M. MCMAHON
                                     Florida Bar No. 735531
                                     dmcmahon@henryblaw.com
                                     Jacob M. Salow
                                     Florida Bar No. 1019760
                                     jsalow@henryblaw.com
                                     Post Office Drawer 14079
                                     Tallahassee, Florida 32317-4079
                                     Telephone: (850) 222-2920
                                     Facsimile: (850) 224-0034
                                     Attorneys for Defendant
                                     Florida Department of Health


                        CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that a true and correct copy of the foregoing has been

sent via electronic mail service and U.S. Mail to Marie A. Mattox, Marie A

Mattox, P.A. 203 N. Gadsden Street, Tallahassee, Florida 32301 on this 19th day of

March 2021.


                                     s/ Dawn M. McMahon
                                     Attorney




                                        4
Case 4:21-cv-00139-AW-MJF Document 1 Filed 03/19/21 Page 5 of 20




                                             EXHIBIT "A"
Case 4:21-cv-00139-AW-MJF Document 1 Filed 03/19/21 Page 6 of 20
Case 4:21-cv-00139-AW-MJF Document 1 Filed 03/19/21 Page 7 of 20
Case 4:21-cv-00139-AW-MJF Document 1 Filed 03/19/21 Page 8 of 20
Case 4:21-cv-00139-AW-MJF Document 1 Filed 03/19/21 Page 9 of 20
Case 4:21-cv-00139-AW-MJF Document 1 Filed 03/19/21 Page 10 of 20
Case 4:21-cv-00139-AW-MJF Document 1 Filed 03/19/21 Page 11 of 20
Case 4:21-cv-00139-AW-MJF Document 1 Filed 03/19/21 Page 12 of 20
Case 4:21-cv-00139-AW-MJF Document 1 Filed 03/19/21 Page 13 of 20
Case 4:21-cv-00139-AW-MJF Document 1 Filed 03/19/21 Page 14 of 20
Case 4:21-cv-00139-AW-MJF Document 1 Filed 03/19/21 Page 15 of 20
Case 4:21-cv-00139-AW-MJF Document 1 Filed 03/19/21 Page 16 of 20
Case 4:21-cv-00139-AW-MJF Document 1 Filed 03/19/21 Page 17 of 20
Case 4:21-cv-00139-AW-MJF Document 1 Filed 03/19/21 Page 18 of 20




                                           EXHIBIT "B"
               Case 4:21-cv-00139-AW-MJF Document 1 Filed 03/19/21 Page 19 of 20
Filing # 122725722 E-Filed 03/09/2021 08:43:56 AM


                   IN THE CIRCUIT COURT OF THE SECOND JUDICIAL CIRCUIT
                             IN AND FOR LEON COUNTY, FLORIDA


        SHANTRICE GREENE

               Plaintiff,
                                                                       Case No. 2020-CA-002381
        vs.

        FLORIDA DEPARTMENT OF HEALTH

              Defendant.
        ______________________________________/

                                          NOTICE OF APPEARANCE

               PLEASE TAKE NOTICE that the undersigned hereby notices the appearance of Henry

        Buchanan, P.A., and its attorneys, Dawn M. McMahon and Jacob M. Salow on behalf of

        Defendant, FLORIDA DEPARTMENT OF HEALTH. The undersigned respectfully requests

        inclusion with the party’s service list respective to this cause.

               Dated this 9th day of March 2021.

                                                       HENRY BUCHANAN, P.A.


                                                       s/ Dawn M. McMahon
                                                       DAWN M. MCMAHON
                                                       Florida Bar No. 735531
                                                       dmcmahon@henryblaw.com
                                                       Jacob M. Salow
                                                       Florida Bar No. 1019760
                                                       jsalow@henryblaw.com
                                                       Post Office Drawer 14079
                                                       Tallahassee, Florida 32317-4079
                                                       Telephone:     (850) 222-2920
                                                       Facsimile:     (850) 224-0034
                                                       Attorneys for Defendant
                                                       Florida Department of Health




                                                                                   EXHIBIT "C"
      Case 4:21-cv-00139-AW-MJF Document 1 Filed 03/19/21 Page 20 of 20




                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing has been sent via

electronic mail service and U.S. Mail to Marie A. Mattox, Marie A Mattox, P.A. 203 N. Gadsden

Street, Tallahassee, Florida 32301on this 9th day of March 2021.


                                            s/ Dawn M. McMahon
                                            Attorney
